273 P.3d 334 (2012)
248 Or. App. 477
In the Matter of V.E.W., aka V.E.W., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
O.W., Appellant.
Petition Number 01J100033; J100033; A149649.
Court of Appeals of Oregon.
Submitted February 3, 2012.
Decided February 29, 2012.
Peter Gartlan, Chief Defender, and Shannon Flowers, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Mother appeals a permanency judgment changing the case plan for her child from reunification to guardianship. She argues that the juvenile court erred in failing to make and include in the judgment the statutorily required findings. ORS 419B.476(5). The Department of Human Services concedes that the judgment is deficient and should be remanded in order for the juvenile court to comply with ORS 419B.476(5). See State ex rel. Juv. Dept. v. J.F.B., 230 Or.App. 106, 115, 214 P.3d 827 (2009) (remanding for juvenile court to enter judgments that comply *335 with ORS 419B.476). We agree with and accept the concession.
Reversed and remanded.